DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 6, lines 6-8 recites “the upper stent section (101) is 5-15 mm greater than the lower stent section (102) by 5-15 mm.” (bolded for emphasis). The Examiner believes the second recitation of 5-15 mm is redundant and suggests removing the words “by 5-15 mm”.
  Page 19, line 7 recites “A strip of 15 mm*30mm”. It is unclear what this sentence was intended to say.
Page 20, line 8 recites “section 101 is greater”. The Examiner suggests amending this line to recite “section (101) is greater”. The Examiner suggests this amendment because it would improve the consistency of how the reference numerals are recited within the instant specification.
Page 4, line 22 and page 22, line 12 recite “TPU”. However, nowhere within the instant specification does this acronym recite what “TPU” stands for. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 2-3 recites “an antibacterial material”. It is unclear to the Examiner if this antibacterial material is the same “antibacterial material” as the “antibacterial material” recited in claim 1, lines 2-3. For the purpose of examination, the limitation “an antibacterial material” recited in claim 2, lines 2-3 will be interpreted as “the antibacterial material” as it is believed the antibacterial material recited in claim 2 is the same antibacterial material recited in claim 1.
Claim 2 recites the limitation "the raw materials" in 3.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear what the raw materials are. For the purpose of examination, the limitation “the raw materials” will be interpreted as “raw materials”. Furthermore, raw materials will be interpreted as referring to the polymer material, antibacterial material, and the developing material recited in claim 2, lines 2-3.
Claim 3 recites the limitation "the polymer material" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the polymer material” will be interpreted as “a polymer material”.
Claim 3 recites the limitation "the outer surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the outer surface” will be interpreted as “an outer surface”.
Claim 10, line 5 recites “a to-be-released folded catheter”. It is unclear if this “to-be-released folded catheter” is the “antibacterial digestive tract catheter” or a different catheter altogether. The Examiner believes that the “to-be-released folded catheter” is the same as the 
Claim 10, lines 6-7 recites “connected to one end of the membrane tube”. It is unclear to the Examiner if this “one end of the membrane tube” is the same one end as recited in claim 1, lines 2-3 which recites “one end of the membrane tube (31) is connected to a stent (32)”. For the purpose of examination, the limitation “connected to one end of the membrane tube” will be interpreted as “connected to an opposite one end of the membrane tube”. The Examiner believes that the one end of the membrane tube connected to a stent is different than the one end of the membrane tube that is connected to the release body based on the disclosure of page 10, lines 2-3 and page 13, lines 24-25.
Claim 10, lines 14-15 recites “the outer tube (43) is located outside the shell (1)”. However, Fig. 1 of the current disclosure appears to show a portion of the outer tube located within second opening. See Examiner annotated Fig. 1 below for further reference. For the purpose of examination, this limitation will be interpreted as meaning that if the majority of the outer tube is located outside the shell then the outer tube is considered to be outside the shell.

    PNG
    media_image1.png
    834
    733
    media_image1.png
    Greyscale

Claim 10, line 15 recites “with one end fixedly connected to the second opening”. The Examiner finds this unclear as it cannot be determined what “one end” is connected. For the purpose of examination, the limitation will be interpreted as “with one end of the outer tube fixedly connected to the second opening”.
Claim 10, lines 15-16 recites “the inner tube (41) moves axially toward an operator to disengage the release body (2) from the shell (1)”. The Examiner finds this to be unclear as the Examiner was unable to determine which direction toward an operator is (i.e. distal or proximal). For the purpose of examination, moving axially towards an operator to disengage the release body will be towards the “Fig. 1” label in Fig. 1.
Claim 11, lines 4-5 recites “a to-be-released folded catheter”. It is unclear if this “to-be-released folded catheter” is the “antibacterial digestive tract catheter” or a different catheter altogether. The Examiner believes that the “to-be-released folded catheter” is the same as the “antibacterial digestive tract catheter”. Therefore, for the purpose of examination “to-be-released folded catheter” will be interpreted as the “antibacterial digestive tract catheter”.
Claim 11, line 6 recites “connected to one end of the membrane tube”. It is unclear to the Examiner if this “one end of the membrane tube” is the same one end as recited in claim 1, lines 2-3 which recites “one end of the membrane tube (31) is connected to a stent (32)”. For the purpose of examination, the limitation “connected to one end of the membrane tube” will be interpreted as “connected to an opposite one end of the membrane tube”. The Examiner believes that the one end of the membrane tube connected to a stent is different than the one end of the membrane tube that is connected to the release body based on the disclosure of page 10, lines 2-3 and page 13, lines 24-25.
Claim 11, line 14 recites “the outer tube (43) is located outside the shell (1)”. However, Fig. 1 of the current disclosure appears to show a portion of the outer tube located within the second opening 13. See Examiner annotated Fig. 1 above for further reference. For the purpose of examination, this limitation will be interpreted as meaning that if the majority of the outer tube is located outside the shell then the outer tube is considered to be outside the shell.
Claim 11, lines 14-15 recites “with one end fixedly connected to the second opening”. The Examiner finds this unclear as it cannot be determined what “one end” is connected. For the purpose of examination, the limitation will be interpreted as “with one end of the outer tube
Claim 11, lines 15-16 recites “the inner tube (41) moves axially toward an operator to disengage the release body (2) from the shell (1)”. The Examiner finds this to be unclear as the Examiner was unable to determine which direction toward an operator is (i.e. distal or proximal). For the purpose of examination, moving axially towards an operator to disengage the release body will be towards the “Fig. 1” label in Fig. 1.
Claim 12, lines 4-5 recites “a to-be-released folded catheter”. It is unclear if this “to-be-released folded catheter” is the “antibacterial digestive tract catheter” or a different catheter altogether. The Examiner believes that the “to-be-released folded catheter” is the same as the “antibacterial digestive tract catheter”. Therefore, for the purpose of examination “to-be-released folded catheter” will be interpreted as the “antibacterial digestive tract catheter”.
Claim 12, line 6 recites “connected to one end of the membrane tube”. It is unclear to the Examiner if this “one end of the membrane tube” is the same one end as recited in claim 1, lines 2-3 which recites “one end of the membrane tube (31) is connected to a stent (32)”. For the purpose of examination, the limitation “connected to one end of the membrane tube” will be interpreted as “connected to an opposite one end of the membrane tube”. The Examiner believes that the one end of the membrane tube connected to a stent is different than the one end of the membrane tube that is connected to the release body based on the disclosure of page 10, lines 2-3 and page 13, lines 24-25.
Claim 12, line 14 recites “the outer tube (43) is located outside the shell (1)”. However, Fig. 1 of the current disclosure appears to show a portion of the outer tube located within the second opening 13. See Examiner annotated Fig. 1 above for further reference. For the purpose of examination, this limitation will be interpreted as meaning that if the majority of the outer tube is located outside the shell then the outer tube is considered to be outside the shell.
Claim 12, lines 14-15 recites “with one end fixedly connected to the second opening”. The Examiner finds this unclear as it cannot be determined what “one end” is connected. For the purpose of examination, the limitation will be interpreted as “with one end of the outer tube fixedly connected to the second opening”.
Claim 12, lines 15-16 recites “the inner tube (41) moves axially toward an operator to disengage the release body (2) from the shell (1)”. The Examiner finds this to be unclear as the Examiner was unable to determine which direction toward an operator is (i.e. distal or proximal). For the purpose of examination, moving axially towards an operator to disengage the release body will be towards the “Fig. 1” label in Fig. 1.
Claim 13, lines 4-5 recites “a to-be-released folded catheter”. It is unclear if this “to-be-released folded catheter” is the “antibacterial digestive tract catheter” or a different catheter altogether. The Examiner believes that the “to-be-released folded catheter” is the same as the “antibacterial digestive tract catheter”. Therefore, for the purpose of examination “to-be-released folded catheter” will be interpreted as the “antibacterial digestive tract catheter”.
Claim 13, line 6 recites “connected to one end of the membrane tube”. It is unclear to the Examiner if this “one end of the membrane tube” is the same one end as recited in claim 1, lines 2-3 which recites “one end of the membrane tube (31) is connected to a stent (32)”. For the purpose of examination, the limitation “connected to one end of the membrane tube” will be interpreted as “connected to an opposite
Claim 13, lines 14-15 recites “the outer tube (43) is located outside the shell (1)”. However, Fig. 1 of the current disclosure appears to show a portion of the outer tube located within the second opening 13. See Examiner annotated Fig. 1 above for further reference. For the purpose of examination, this limitation will be interpreted as meaning that if the majority of the outer tube is located outside the shell then the outer tube is considered to be outside the shell.
Claim 13, lines 14-15 recites “with one end fixedly connected to the second opening”. The Examiner finds this unclear as it cannot be determined what “one end” is connected. For the purpose of examination, the limitation will be interpreted as “with one end of the outer tube fixedly connected to the second opening”.
Claim 13, lines 15-16 recites “the inner tube (41) moves axially toward an operator to disengage the release body (2) from the shell (1)”. The Examiner finds this to be unclear as the Examiner was unable to determine which direction toward an operator is (i.e. distal or proximal). For the purpose of examination, moving axially towards an operator to disengage the release body will be towards the “Fig. 1” label in Fig. 1.
Claim 14, lines 4-5 recites “a to-be-released folded catheter”. It is unclear if this “to-be-released folded catheter” is the “antibacterial digestive tract catheter” or a different catheter altogether. The Examiner believes that the “to-be-released folded catheter” is the same as the “antibacterial digestive tract catheter”. Therefore, for the purpose of examination “to-be-released folded catheter” will be interpreted as the “antibacterial digestive tract catheter”.
Claim 14, line 6 recites “connected to one end of the membrane tube”. It is unclear to the Examiner if this “one end of the membrane tube” is the same one end as recited in claim 1, lines 2-3 which recites “one end of the membrane tube (31) is connected to a stent (32)”. For the purpose of examination, the limitation “connected to one end of the membrane tube” will be an opposite one end of the membrane tube”. The Examiner believes that the one end of the membrane tube connected to a stent is different than the one end of the membrane tube that is connected to the release body based on the disclosure of page 10, lines 2-3 and page 13, lines 24-25.
Claim 14, lines 14-15 recites “the outer tube (43) is located outside the shell (1)”. However, Fig. 1 of the current disclosure appears to show a portion of the outer tube located within the second opening 13. See Examiner annotated Fig. 1 above for further reference. For the purpose of examination, this limitation will be interpreted as meaning that if the majority of the outer tube is located outside the shell then the outer tube is considered to be outside the shell.
Claim 14, lines 14-15 recites “with one end fixedly connected to the second opening”. The Examiner finds this unclear as it cannot be determined what “one end” is connected. For the purpose of examination, the limitation will be interpreted as “with one end of the outer tube fixedly connected to the second opening”.
Claim 14, lines 15-16 recites “the inner tube (41) moves axially toward an operator to disengage the release body (2) from the shell (1)”. The Examiner finds this to be unclear as the Examiner was unable to determine which direction toward an operator is (i.e. distal or proximal). For the purpose of examination, moving axially towards an operator to disengage the release body will be towards the “Fig. 1” label in Fig. 1.
Claim 15, lines 4-5 recites “a to-be-released folded catheter”. It is unclear if this “to-be-released folded catheter” is the “antibacterial digestive tract catheter” or a different catheter altogether. The Examiner believes that the “to-be-released folded catheter” is the same as the “antibacterial digestive tract catheter”. Therefore, for the purpose of examination “to-be-released folded catheter” will be interpreted as the “antibacterial digestive tract catheter”.
Claim 15, line 6 recites “connected to one end of the membrane tube”. It is unclear to the Examiner if this “one end of the membrane tube” is the same one end as recited in claim 1, lines 2-3 which recites “one end of the membrane tube (31) is connected to a stent (32)”. For the purpose of examination, the limitation “connected to one end of the membrane tube” will be interpreted as “connected to an opposite one end of the membrane tube”. The Examiner believes that the one end of the membrane tube connected to a stent is different than the one end of the membrane tube that is connected to the release body based on the disclosure of page 10, lines 2-3 and page 13, lines 24-25.
Claim 15, lines 14 recites “the outer tube (43) is located outside the shell (1)”. However, Fig. 1 of the current disclosure appears to show a portion of the outer tube located within the second opening 13. See Examiner annotated Fig. 1 above for further reference. For the purpose of examination, this limitation will be interpreted as meaning that if the majority of the outer tube is located outside the shell then the outer tube is considered to be outside the shell.
Claim 15, lines 14-15 recites “with one end fixedly connected to the second opening”. The Examiner finds this unclear as it cannot be determined what “one end” is connected. For the purpose of examination, the limitation will be interpreted as “with one end of the outer tube fixedly connected to the second opening”.
Claim 15, lines 15-16 recites “the inner tube (41) moves axially toward an operator to disengage the release body (2) from the shell (1)”. The Examiner finds this to be unclear as the Examiner was unable to determine which direction toward an operator is (i.e. distal or proximal). For the purpose of examination, moving axially towards an operator to disengage the release body will be towards the “Fig. 1” label in Fig. 1.
Claim 16, lines 4-5 recites “a to-be-released folded catheter”. It is unclear if this “to-be-released folded catheter” is the “antibacterial digestive tract catheter” or a different catheter altogether. The Examiner believes that the “to-be-released folded catheter” is the same as the “antibacterial digestive tract catheter”. Therefore, for the purpose of examination “to-be-released folded catheter” will be interpreted as the “antibacterial digestive tract catheter”.
Claim 16, line 6 recites “connected to one end of the membrane tube”. It is unclear to the Examiner if this “one end of the membrane tube” is the same one end as recited in claim 1, lines 2-3 which recites “one end of the membrane tube (31) is connected to a stent (32)”. For the purpose of examination, the limitation “connected to one end of the membrane tube” will be interpreted as “connected to an opposite one end of the membrane tube”. The Examiner believes that the one end of the membrane tube connected to a stent is different than the one end of the membrane tube that is connected to the release body based on the disclosure of page 10, lines 2-3 and page 13, lines 24-25.
Claim 16, line 14 recites “the outer tube (43) is located outside the shell (1)”. However, Fig. 1 of the current disclosure appears to show a portion of the outer tube located within the second opening 13. See Examiner annotated Fig. 1 above for further reference. For the purpose of examination, this limitation will be interpreted as meaning that if the majority of the outer tube is located outside the shell then the outer tube is considered to be outside the shell.
Claim 16, lines 14-15 recites “with one end fixedly connected to the second opening”. The Examiner finds this unclear as it cannot be determined what “one end” is connected. For the purpose of examination, the limitation will be interpreted as “with one end of the outer tube
Claim 16, lines 15-16 recites “the inner tube (41) moves axially toward an operator to disengage the release body (2) from the shell (1)”. The Examiner finds this to be unclear as the Examiner was unable to determine which direction toward an operator is (i.e. distal or proximal). For the purpose of examination, moving axially towards an operator to disengage the release body will be towards the “Fig. 1” label in Fig. 1.
Claim 17, lines 4-5 recites “a to-be-released folded catheter”. It is unclear if this “to-be-released folded catheter” is the “antibacterial digestive tract catheter” or a different catheter altogether. The Examiner believes that the “to-be-released folded catheter” is the same as the “antibacterial digestive tract catheter”. Therefore, for the purpose of examination “to-be-released folded catheter” will be interpreted as the “antibacterial digestive tract catheter”.
Claim 17, line 6 recites “connected to one end of the membrane tube”. It is unclear to the Examiner if this “one end of the membrane tube” is the same one end as recited in claim 1, lines 2-3 which recites “one end of the membrane tube (31) is connected to a stent (32)”. For the purpose of examination, the limitation “connected to one end of the membrane tube” will be interpreted as “connected to an opposite one end of the membrane tube”. The Examiner believes that the one end of the membrane tube connected to a stent is different than the one end of the membrane tube that is connected to the release body based on the disclosure of page 10, lines 2-3 and page 13, lines 24-25.
Claim 17, lines 14 recites “the outer tube (43) is located outside the shell (1)”. However, Fig. 1 of the current disclosure appears to show a portion of the outer tube located within the second opening 13. See Examiner annotated Fig. 1 above for further reference. For the purpose of examination, this limitation will be interpreted as meaning that if the majority of the outer tube is located outside the shell then the outer tube is considered to be outside the shell.
Claim 17, lines 14-15 recites “with one end fixedly connected to the second opening”. The Examiner finds this unclear as it cannot be determined what “one end” is connected. For the purpose of examination, the limitation will be interpreted as “with one end of the outer tube fixedly connected to the second opening”.
Claim 17, lines 15-16 recites “the inner tube (41) moves axially toward an operator to disengage the release body (2) from the shell (1)”. The Examiner finds this to be unclear as the Examiner was unable to determine which direction toward an operator is (i.e. distal or proximal). For the purpose of examination, moving axially towards an operator to disengage the release body will be towards the “Fig. 1” label in Fig. 1.
Claim 18, lines 4-5 recites “a to-be-released folded catheter”. It is unclear if this “to-be-released folded catheter” is the “antibacterial digestive tract catheter” or a different catheter altogether. The Examiner believes that the “to-be-released folded catheter” is the same as the “antibacterial digestive tract catheter”. Therefore, for the purpose of examination “to-be-released folded catheter” will be interpreted as the “antibacterial digestive tract catheter”.
Claim 18, line 6 recites “connected to one end of the membrane tube”. It is unclear to the Examiner if this “one end of the membrane tube” is the same one end as recited in claim 1, lines 2-3 which recites “one end of the membrane tube (31) is connected to a stent (32)”. For the purpose of examination, the limitation “connected to one end of the membrane tube” will be interpreted as “connected to an opposite
Claim 18, lines 14-15 recites “with one end fixedly connected to the second opening”. The Examiner finds this unclear as it cannot be determined what “one end” is connected. For the purpose of examination, the limitation will be interpreted as “with one end of the outer tube fixedly connected to the second opening”.
Claim 18, lines 14 recites “the outer tube (43) is located outside the shell (1)”. However, Fig. 1 of the current disclosure appears to show a portion of the outer tube located within the second opening 13. See Examiner annotated Fig. 1 above for further reference. For the purpose of examination, this limitation will be interpreted as meaning that if the majority of the outer tube is located outside the shell then the outer tube is considered to be outside the shell.
Claim 18, lines 15-16 recites “the inner tube (41) moves axially toward an operator to disengage the release body (2) from the shell (1)”. The Examiner finds this to be unclear as the Examiner was unable to determine which direction toward an operator is (i.e. distal or proximal). For the purpose of examination, moving axially towards an operator to disengage the release body will be towards the “Fig. 1” label in Fig. 1.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote et al. (US 2021/0205065; hereinafter Cote) and Attar et al. (US 2014/0364959).
With regards to claim 1, Cote discloses (Figs. 1 and 3) an antibacterial digestive tract catheter (see “Sleeve” and “Anchor” in Fig. 3 and see [0151] “The gastrointestinal implant shown is a gastrointestinal sleeve having a proximal anchor and a distal sleeve”) of a gastric diverter (see “Delivery Catheter” in Fig. 3), characterized by comprising a membrane tube (see “Sleeve” in Fig. 3), wherein one end of the membrane tube is connected to a stent (see “Wave Anchor” in Fig. 1 and see [0071] “The sleeve can be fastened to the anchor by mechanical and/or chemical bonding, soldering, welding”); and the membrane tube has an outer diameter of 10-35 mm (see [0096] “the diameter (e.g., maximum diameter) of the sleeve can be from 0.5 to 3 inches” wherein 0.5 inches is equal to 12.7 millimeters), and a wall thickness of 0.001-0.3 mm (see [0094] “the wall thickness of the sleeve is less than about 0.0025 inches” wherein 0.0025 inches is equal to 0.0635 mm); the membrane tube is fixedly connected to the stent by means of suturing, hot pressing, ultrasonic welding or laser welding (see [0071] “The sleeve can be fastened to the anchor by mechanical and/or chemical bonding, soldering, welding”);.
Cote is silent with regards to the membrane tube is made of an antibacterial material.
Nonetheless, Attar teaches (see Fig. 2) that the membrane tube (205; [0098] “the body 203 and the downstream collar 204 are covered by a silicone polymer film 205”) is made of an antibacterial material (see [0098] “a silicone polymer film 205”, see [0046] “the polymer material that can cover the prosthesis according to the invention is silicone”, and see [0066-0067] “the prosthesis according to this invention is covered or includes in said polymer material at least one active ingredient. Preferably, said active ingredient is chosen from among…an antifibrosant molecule…The following examples of antifibrosant molecule…such as chitosan-dextran and carboxymethyl-chitosan” which according to the applicant’s instant disclosure, page 16, lines 7-8, chitosan is an example of an antibacterial material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the material of the membrane tube of Cote with a teaching of Attar such that the membrane tube comprises an antibacterial material. One of ordinary skill in the art would have been motivated to make this modification, as Attar teaches that including in the polymer material covering, at least one active ingredient, more preferably a therapeutic active ingredient increases the therapeutic potential of the prothesis (see [0127] of Attar).
The antibacterial digestive tract catheter of Cote modified in view of Attar will hereinafter be referred to as the catheter of Cote and Attar.
 With regards to claim 5, the catheter of Cote and Attar teaches the claimed invention of claim 1, however, Cote is silent with regards to the antibacterial material is one or more of nano silver ions, silver particles, nano silver, nano copper ions, copper particles, vanillin, an ethyl vanillin compound or chitosan.
Nonetheless, Attar further teaches that the antibacterial material is one or more of nano silver ions, silver particles, nano silver, nano copper ions, copper particles, vanillin, an ethyl vanillin compound or chitosan (see [0098] “a silicone polymer film 205”, see [0046] “the polymer material that can cover the prosthesis according to the invention is silicone”, and see [0066-0067] “the prosthesis according to this invention is covered or includes in said polymer material at least one active ingredient. Preferably, said active ingredient is chosen from among…an antifibrosant molecule…The following examples of antifibrosant molecule…such as chitosan-dextran and carboxymethyl-chitosan” which according to the applicant’s instant disclosure, page 16, lines 7-8, chitosan is an example of an antibacterial material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Cote and Attar with a further teaching of Attar such that the antibacterial material is one or more of nano silver ions, silver particles, nano silver, nano copper ions, copper particles, vanillin, an ethyl vanillin compound or chitosan. One of ordinary skill in the art would have been motivated to make this modification, as Attar teaches that including in the polymer material covering, at least one active ingredient, more preferably a therapeutic active ingredient increases the therapeutic potential of the prothesis (see [0127] of Attar).
With regards to claim 7, the catheter of Cote and Attar teaches the claimed invention of claim 1, and Cote further teaches (Figs. 1 and 3) that the stent (see “Wave Anchor” in Fig. 1) is a mesh tube woven from a weaving wire (see [0079] “Anchors, such as wave anchors, can be made from nitinol wire”), and the weaving wire is a biocompatible elastic wire, which may be a metal wire (see [0079] “Anchors, such as wave anchors, can be made from nitinol wire” wherein nitinol is a metal wire), a polymer material wire or a degradable material wire.
With regards to claim 9, the catheter of Cote and Attar teaches the claimed invention of claim 1, and Cote further teaches (Figs. 1 and 3) that the stent (see “Wave Anchor” in Fig. 1) is provided with a developing ring (see Fig. 1 which shows the wave anchor in the form of a ring and see [0016]) and a withdrawal wire (see “Removal Drawstring” in Fig. 1 and see [0017] and [0091] “Anchors can be configured with a drawstring for removal of the device”).
Claims 2, 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote and Attar as applied to claim 1 above, and in further view of Bangera et al. (US 2016/0058914; hereinafter Bangera).
With regards to claim 2, the catheter of Cote and Attar teaches the claimed invention of claim 1, and Cote further teaches (Figs. 1 and 3) that the membrane tube (see “Sleeve” in Fig. 3) contains a polymer material (see [0094] “the sleeve can be formed using polyolefin films, such as low density polyethylene (LDPE), high density polyethylene (HDPE), and polypropylene…extruded FEP and extruded PFA”) and an antibacterial material (see the rejection of claim 1 above and the antibacterial material taught by Attar).
Cote is silent with regards to the membrane tube also including a developing material and the raw materials are uniformly mixed and then subjected to blow molding, extrusion, or mold forming to form a thin film, a tubular film or a thin-wall tube
Bangera teaches the membrane tube (102; tubular structure) contains a polymer material (see [0100] “the flexible tubular structure can include a long sleeve or liner formed from a thin-walled polymer material such as silicone, polyurethane, nylon, polytetrafluoroethylene”), an antibacterial material (see [0120] “the at least one type of commensal microbe includes a plurality of at least one type of genetically modified microbe…the at least one type of genetically modified can include at least one type of microbe genetically modified to generate therapeutic agent (e.g., an antimicrobial agent”), and a developing material (see [0116] “the flexible tubular structure can be formed with a polymer and a radiopaque filler, e.g., barium sulfate, bismuth compounds, or tungsten” which according to the current specification Page 14, lines 30-32 are examples of developing materials) and the raw materials are uniformly mixed and then subjected to blow (see [0082] “flexible tubular structure 102 is formed from a substantially impermeable material” and [0385] “an impermeable intestinal sleeve may be made by extrusion of ePTFE”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Cote and Attar with a teaching of Bangera such that the membrane tube also including a developing material and the raw materials are uniformly mixed and then subjected to blow molding, extrusion, or mold forming to form a thin film, a tubular film or a thin-wall tube. One of ordinary skill in the art would have been motivated to make this modification, as creating the membrane tube/flexible tubular structure from a developing material allows for enhanced imaging by x-ray, fluoroscopy, and/or ultrasonic imaging so that the position and functional state of the membrane tube/flexible tubular structure can be verified noninvasively (see [0116] of Bangera).
The catheter of Cote and Attar modified in view of Bangera will hereinafter be referred to as the catheter of Cote, Attar, and Bangera.
With regards to claim 4, the catheter of Cote, Attar, and Bangera teaches the claimed invention of claim 2, and Cote further teaches (Figs. 1 and 3) that the polymer material (see [0094] “the sleeve can be formed using polyolefin films, such as low density polyethylene (LDPE), high density polyethylene (HDPE), and polypropylene…extruded FEP and extruded PFA”) is any one or several of polyethylene (see [0094] “low density polyethylene (LDPE), high density polyethylene (HDPE)”)
With regards to claim 6, the catheter of Cote, Attar, and Bangera teaches the claimed invention of claim 2, however, Cote is silent with regards to the developing material is one or more of barium sulfate, bismuth carbonate and a tungsten compound.
Nonetheless, Bangera further teaches the developing material is one or more of barium sulfate, bismuth carbonate and a tungsten compound (see [0116] “the flexible tubular structure can be formed with a polymer and a radiopaque filler, e.g., barium sulfate, bismuth compounds, or tungsten” which according to the current specification Page 14, lines 30-32 are examples of developing materials).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Cote, Attar, and Bangera with a further teaching of Bangera such that the developing material is one or more of barium sulfate, bismuth carbonate and a tungsten compound. One of ordinary skill in the art would have been motivated to make this modification, as creating the membrane tube/flexible tubular structure from a developing material allows for enhanced imaging by x-ray, fluoroscopy, and/or ultrasonic imaging so that the position and functional state of the membrane tube/flexible tubular structure can be verified noninvasively (see [0116] of Bangera).
With regards to claim 8, the catheter of Cote, Attar, and Bangera teaches the claimed invention of claim 6, however, Cote is silent with regards to the stent includes an upper stent section and a lower stent section, and the outer diameter of the upper stent section is 5-15 mm greater than the lower stent section.
Nonetheless, Attar further teaches (Fig. 2) to the stent (202, 203, 204) includes an upper stent section (202) and a lower stent section (204), and the outer diameter (D1) of the upper stent section is 5-15 mm greater than the lower stent section (D3) (see [0055] “the upstream collar has an end diameter D1 between 30 mm and 50 mm” and see [0060] “said downstream collar has…an end diameter D3 between 25 mm and 32 mm” wherein there is a combination of diameters that creates the difference of 5-15 mm greater).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the stent of the catheter of Cote, Attar, and Bangera with a further teaching of Attar such that the stent includes an upper stent section and a lower stent section, and the outer diameter of the upper stent section is 5-15 mm greater than the lower stent section. One of ordinary skill in the art would have been motivated to make this modification, as these dimensions make it possible to design an upper stent section/upstream collar that effectively retains the prosthesis in the digestive tract (see [0057] of Attar) and such a lower stent section/downstream constitutes a second mechanical brake allowing the prosthesis according to the invention to resist pressure exerted by the digestive peristalsis and/or the alimentary bolus (see [0062] of Attar).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote and Attar as applied to claim 1 above, and in further view of Nishtala et al. (US 2010/0198195; hereinafter Nishtala).
With regards to claim 3, the catheter of Cote and Attar teaches the invention of claim 1, and Cote further teaches (Figs. 1 and 3) that the membrane tube (see “Sleeve” in Fig. 3) is a thin film (see [0094] “the sleeve can be formed using polyolefin films”), a tubular film or a thin-wall tube made of the polymer material (see [0094] “the sleeve can be formed using polyolefin films, such as low density polyethylene (LDPE), high density polyethylene (HDPE), and polypropylene”).

Nonetheless, Nishtala teaches the outer surface brushed with the antibacterial material (see [0013] “Another approach for obtaining antimicrobial medical devices is the incorporation of silver…For example, a liquid solution of a silver salt may be dipped, sprayed or brushed onto the solid polymer”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Cote and Attar with a teaching of Nishtala such that the outer surface brushed with the antibacterial material. One of ordinary skill in the art would have been motivated to make this modification, as Nishtala teaches brushing an antimicrobial material onto the outer surface of the polymer as another approach for obtaining an antimicrobial medical device (see [0013] of Nishtala).
The catheter of Cote and Attar modified in view of Nishtala will hereinafter be referred to as the catheter of Cote, Attar, and Nishtala.

Claims 10, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote and Attar as applied to claims 1, 5, 7, 9 respectively above, and in further view of Lombardi et al. (US 9,414,915; hereinafter Lombardi) and Priplata et al. (US 2013/0281909; hereinafter Priplata).
With regards to claim 10, the catheter of Cote and Attar teaches the claimed invention of claim 1, however, Cote is silent with regards to a gastric diverter, characterized by comprising a shell, a release body, a pushing component and the antibacterial digestive tract catheter the shell is tubular; one end of the shell has a first opening, and the other end of the shell has a 
Lombardi teaches (Figs. 1-5) that the a gastric diverter (12), characterized by comprising a shell (22), a release body (20, 24), a pushing component (100; 26, 28, 30) and the antibacterial digestive tract catheter (10), wherein the shell  is tubular (Fig. 5 shows the shell 22 being tubular); one end of the shell (see end near 22b in Fig. 2) has a first opening (22b), and the other end of the shell (see at 44 in Fig. 4) has a second opening (see at 44 in Fig. 4) a to-be-released folded catheter (10) is arranged in the shell (see Fig. 1 which shows the to-be released folded catheter arranged in the body); the release body is arranged at the first opening (see Fig. 1 which shows the release body 20 arranged at the first opening 22b) and connected to one end (see at 10b in Fig. 2) of the membrane tube (10a, 10b; wherein the membrane tube is a component of the to-be-released folded catheter)  (see Fig. 2 which shows the one end 10b of the membrane tube 10 being connected to the release body 20, 24 and see Col. 17, line 38-59 “stent-holder 24 may retain the stent-valve 10”); the pushing component includes an inner tube (28), a middle tube (26) and an outer tube (30) which are arranged in a sleeved manner in sequence and is able to move relative to each other (see Fig. 4 and Col. 17, line 60- Col. 18, line 2 “a plurality of flexible tubes 26, 28, and 30…the tubes 26-30 may be nested at least one within another”); one portion (38) of the inner tube is located in the shell (see Fig. 4, which shows one portion 38 of the inner tube 28 being located within the shell 22 and see Col. 18, line 65 – Col. 19, line 30 “The second tube 28 may include a distal extension 38”) and connected to the release body (see Col. 19, line 9-11 “The distal extension 38 may support (directly or indirectly) the first sheath 20”); one end of the middle tube extends into the shell through the second opening (see Fig. 4 which shows one end of the middle tube 26 extending into the shell 22 through the second opening shown near 44 in Fig. 4), and is fixedly provided with a stopper piston (50; see Col. 21, lines 48 – 64 “The interface member 50 may be slidable (e.g., captively slidable) on one of the tubes 26, 28, 32, 38”) which is located in the shell (see Fig. 4, which shows the piston/interface member 50 located in the shell 22) and configured for abutting against the membrane tube (see Fig. 1 which shows the membrane tube 10 abutting the piston/interface member 50; note that 50 is not annotated in Fig. 1); the outer tube is located outside the shell (see Fig. 4, which shows the outer tube 30 located outside the shell 22), with one end (see at 44 in Fig. 4) fixedly connected to the second opening (see Col. 19, lines 53-64 “A third tube coupling 44 may couple the third tube 30 to the second sheath 22”); the inner tube moves axially toward an operator to disengage the release body from the shell (see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”) the inner tube and the middle tube drive the membrane tube to be (See Figs. 2-3 and see Col. 16, line 10-24 “Upon at least partial release from the sheath 20/22, the released portion of the stent valve 10 may be free to expand”, see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”, and see Col. 20, lines 15-39 “When it is desired to open the first sheath 20 by applying a pushing force through the second tube 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the gastric diverter of Cote and Attar with the gastric diverter of Lombardi such that a gastric diverter, characterized by comprising a shell, a release body, a pushing component and the antibacterial digestive tract catheter the shell is tubular; one end of the shell has a first opening, and the other end of the shell has a second opening; a to-be-released folded catheter is arranged in the shell; the release body is arranged at the first opening and connected to one end of the membrane tube, the pushing component includes an inner tube, a middle tube and an outer tube which are arranged in a sleeved manner in sequence and is able to move relative to each other; one portion of the inner tube is located in the shell and connected to the release body one end of the middle tube extends into the shell through the second opening, and is fixedly provided with a stopper piston  which is located in the shell and configured for abutting against the membrane tube; the outer tube is located outside the shell, with one end fixedly connected to the second opening; the inner tube moves axially toward an operator to disengage the release body from the shell; the inner tube and the middle tube drive the membrane tube to be separated from the shell and spread and then released at designated positions of the human intestinal tract. One of ordinary skill in the art would have been motivated to make this 
The catheter of Cote and Attar modified in view of Lombardi will hereinafter be referred to as the catheter of Cote, Attar, and Lombardi. However, Cote, Attar, nor Lombardi teach that the release body is made of a material that is digested and absorbed or dissolved by a human intestinal tract.
Nonetheless, Priplata teaches (Figs. 8-10) that the release body (202) is made of a material that is digested and absorbed or dissolved by a human intestinal tract (see [0108] “Capsules 202, 204 both comprise a biocompatible dissolvable material’…Capsule 202…is preferably constructed to surface for less than 30 minutes before dissolving in the human intestines”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the release body of the catheter of Cote, Attar, and Lombardi with a teaching of Priplata such that the release body is made of a material that is digested and absorbed or dissolved by a human intestinal tract. One of ordinary skill in the art would have been motivated to make this modification, as Priplata teaches that creating the release body from a material that is digested and absorbed or dissolved by the human intestinal tract facilitates the deployment of a bypass device (see [0108] of Priplata).
With regards to claim 14, the catheter of Cote and Attar teaches the claimed invention of claim 5, however, Cote is silent with regards to a gastric diverter, characterized by comprising a shell, a release body, a pushing component and the antibacterial digestive tract catheter the shell is tubular; one end of the shell has a first opening, and the other end of the shell has a 
Lombardi teaches that the a gastric diverter (12), characterized by comprising a shell (22), a release body (20, 24), a pushing component (100; 26, 28, 30) and the antibacterial digestive tract catheter (10), wherein the shell  is tubular (Fig. 5 shows the shell 22 being tubular); one end of the shell (see end near 22b in Fig. 2) has a first opening (22b), and the other end of the shell (see at 44 in Fig. 4) has a second opening (see at 44 in Fig. 4 w) a to-be-released folded catheter (10) is arranged in the shell (see Fig. 1 which shows the to-be released folded catheter arranged in the body); the release body is arranged at the first opening (see Fig. 1 which shows the release body 20 arranged at the first opening 22b) and connected to one end (see at 10b in Fig. 2) of the membrane tube (10a, 10b; wherein the membrane tube is a component of the to-be-released folded catheter)  (see Fig. 2 which shows the one end 10b of the membrane tube 10 being connected to the release body 20, 24 and see Col. 17, line 38-59 “stent-holder 24 may retain the stent-valve 10”); the pushing component includes an inner tube (28), a middle tube (26) and an outer tube (30) which are arranged in a sleeved manner in sequence and is able to move relative to each other (see Fig. 4 and Col. 17, line 60- Col. 18, line 2 “a plurality of flexible tubes 26, 28, and 30…the tubes 26-30 may be nested at least one within another”); one portion (38) of the inner tube is located in the shell (see Fig. 4, which shows one portion 38 of the inner tube 28 being located within the shell 22 and see Col. 18, line 65 – Col. 19, line 30 “The second tube 28 may include a distal extension 38”) and connected to the release body (see Col. 19, line 9-11 “The distal extension 38 may support (directly or indirectly) the first sheath 20”); one end of the middle tube extends into the shell through the second opening (see Fig. 4 which shows one end of the middle tube 26 extending into the shell 22 through the second opening shown near 30 in Fig. 4), and is fixedly provided with a stopper piston (50; see Col. 21, lines 48 – 64 “The interface member 50 may be slidable (e.g., captively slidable) on one of the tubes 26, 28, 32, 38”) which is located in the shell (see Fig. 4, which shows the piston/interface member 50 located in the shell 22) and configured for abutting against the membrane tube (see Fig. 1 which shows the membrane tube 10 abutting the piston/interface member 50; note that 50 is not annotated in Fig. 1); the outer tube is located outside the shell (see Fig. 4, which shows the outer tube 30 located outside the shell 22), with one end (see at 44 in Fig. 4) fixedly connected to the second opening (see Col. 19, lines 53-64 “A third tube coupling 44 may couple the third tube 30 to the second sheath 22”); the inner tube moves axially toward an operator to disengage the release body from the shell (see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”) the inner tube and the middle tube drive the membrane tube to be (See Figs. 2-3 and see Col. 16, line 10-24 “Upon at least partial release from the sheath 20/22, the released portion of the stent valve 10 may be free to expand”, see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”, and see Col. 20, lines 15-39 “When it is desired to open the first sheath 20 by applying a pushing force through the second tube 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the gastric diverter of Cote and Attar with the gastric diverter of Lombardi such that a gastric diverter, characterized by comprising a shell, a release body, a pushing component and the antibacterial digestive tract catheter the shell is tubular; one end of the shell has a first opening, and the other end of the shell has a second opening; a to-be-released folded catheter is arranged in the shell; the release body is arranged at the first opening and connected to one end of the membrane tube, the pushing component includes an inner tube, a middle tube and an outer tube which are arranged in a sleeved manner in sequence and is able to move relative to each other; one portion of the inner tube is located in the shell and connected to the release body one end of the middle tube extends into the shell through the second opening, and is fixedly provided with a stopper piston  which is located in the shell and configured for abutting against the membrane tube; the outer tube is located outside the shell, with one end fixedly connected to the second opening; the inner tube moves axially toward an operator to disengage the release body from the shell; the inner tube and the middle tube drive the membrane tube to be separated from the shell and spread and then released at designated positions of the human intestinal tract. One of ordinary skill in the art would have been motivated to make this 
The catheter of Cote and Attar modified in view of Lombardi will hereinafter be referred to as the catheter of Cote, Attar, and Lombardi. However, Cote, Attar, nor Lombardi teach that the release body is made of a material that is digested and absorbed or dissolved by a human intestinal tract.
Nonetheless, Priplata teaches (Figs. 8-10) that the release body (202) is made of a material that is digested and absorbed or dissolved by a human intestinal tract (see [0108] “Capsules 202, 204 both comprise a biocompatible dissolvable material’…Capsule 202…is preferably constructed to surface for less than 30 minutes before dissolving in the human intestines”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the release body of the catheter of Cote, Attar, and Lombardi with a teaching of Priplata such that the release body is made of a material that is digested and absorbed or dissolved by a human intestinal tract. One of ordinary skill in the art would have been motivated to make this modification, as Priplata teaches that creating the release body from a material that is digested and absorbed or dissolved by the human intestinal tract facilitates the deployment of a bypass device (see [0108] of Priplata).
With regards to claim 16, the catheter of Cote and Attar teaches the claimed invention of claim 7, however, Cote is silent with regards to a gastric diverter, characterized by comprising a shell, a release body, a pushing component and the antibacterial digestive tract catheter the shell is tubular; one end of the shell has a first opening, and the other end of the shell has a 
Lombardi teaches that the a gastric diverter (12), characterized by comprising a shell (22), a release body (20, 24), a pushing component (100; 26, 28, 30) and the antibacterial digestive tract catheter (10), wherein the shell  is tubular (Fig. 5 shows the shell 22 being tubular); one end of the shell (see end near 22b in Fig. 2) has a first opening (22b), and the other end of the shell (see at 44 in Fig. 4) has a second opening (see at 44 in Fig. 4) a to-be-released folded catheter (10) is arranged in the shell (see Fig. 1 which shows the to-be released folded catheter arranged in the body); the release body is arranged at the first opening (see Fig. 1 which shows the release body 20 arranged at the first opening 22b) and connected to one end (see at 10b in Fig. 2) of the membrane tube (10a, 10b; wherein the membrane tube is a component of the to-be-released folded catheter)  (see Fig. 2 which shows the one end 10b of the membrane tube 10 being connected to the release body 20, 24 and see Col. 17, line 38-59 “stent-holder 24 may retain the stent-valve 10”); the pushing component includes an inner tube (28), a middle tube (26) and an outer tube (30) which are arranged in a sleeved manner in sequence and is able to move relative to each other (see Fig. 4 and Col. 17, line 60- Col. 18, line 2 “a plurality of flexible tubes 26, 28, and 30…the tubes 26-30 may be nested at least one within another”); one portion (38) of the inner tube is located in the shell (see Fig. 4, which shows one portion 38 of the inner tube 28 being located within the shell 22 and see Col. 18, line 65 – Col. 19, line 30 “The second tube 28 may include a distal extension 38”) and connected to the release body (see Col. 19, line 9-11 “The distal extension 38 may support (directly or indirectly) the first sheath 20”); one end of the middle tube extends into the shell through the second opening (see Fig. 4 which shows one end of the middle tube 26 extending into the shell 22 through the second opening shown near 30 in Fig. 4), and is fixedly provided with a stopper piston (50; see Col. 21, lines 48 – 64 “The interface member 50 may be slidable (e.g., captively slidable) on one of the tubes 26, 28, 32, 38”) which is located in the shell (see Fig. 4, which shows the piston/interface member 50 located in the shell 22) and configured for abutting against the membrane tube (see Fig. 1 which shows the membrane tube 10 abutting the piston/interface member 50; note that 50 is not annotated in Fig. 1); the outer tube is located outside the shell (see Fig. 4, which shows the outer tube 30 located outside the shell 22), with one end (see at 44 in Fig. 4) fixedly connected to the second opening (see Col. 19, lines 53-64 “A third tube coupling 44 may couple the third tube 30 to the second sheath 22”); the inner tube moves axially toward an operator to disengage the release body from the shell (see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”) the inner tube and the middle tube drive the membrane tube to be (See Figs. 2-3 and see Col. 16, line 10-24 “Upon at least partial release from the sheath 20/22, the released portion of the stent valve 10 may be free to expand”, see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”, and see Col. 20, lines 15-39 “When it is desired to open the first sheath 20 by applying a pushing force through the second tube 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the gastric diverter of Cote and Attar with the gastric diverter of Lombardi such that a gastric diverter, characterized by comprising a shell, a release body, a pushing component and the antibacterial digestive tract catheter the shell is tubular; one end of the shell has a first opening, and the other end of the shell has a second opening; a to-be-released folded catheter is arranged in the shell; the release body is arranged at the first opening and connected to one end of the membrane tube, the pushing component includes an inner tube, a middle tube and an outer tube which are arranged in a sleeved manner in sequence and is able to move relative to each other; one portion of the inner tube is located in the shell and connected to the release body one end of the middle tube extends into the shell through the second opening, and is fixedly provided with a stopper piston  which is located in the shell and configured for abutting against the membrane tube; the outer tube is located outside the shell, with one end fixedly connected to the second opening; the inner tube moves axially toward an operator to disengage the release body from the shell; the inner tube and the middle tube drive the membrane tube to be separated from the shell and spread and then released at designated positions of the human intestinal tract. One of ordinary skill in the art would have been motivated to make this 
The catheter of Cote and Attar modified in view of Lombardi will hereinafter be referred to as the catheter of Cote, Attar, and Lombardi. However, Cote, Attar, nor Lombardi teach that the release body is made of a material that is digested and absorbed or dissolved by a human intestinal tract.
Nonetheless, Priplata teaches (Figs. 8-10) that the release body (202) is made of a material that is digested and absorbed or dissolved by a human intestinal tract (see [0108] “Capsules 202, 204 both comprise a biocompatible dissolvable material’…Capsule 202…is preferably constructed to surface for less than 30 minutes before dissolving in the human intestines”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the release body of the catheter of Cote, Attar, and Lombardi with a teaching of Priplata such that the release body is made of a material that is digested and absorbed or dissolved by a human intestinal tract. One of ordinary skill in the art would have been motivated to make this modification, as Priplata teaches that creating the release body from a material that is digested and absorbed or dissolved by the human intestinal tract facilitates the deployment of a bypass device (see [0108] of Priplata).
With regards to claim 18, the catheter of Cote and Attar teaches the claimed invention of claim 9, however, Cote is silent with regards to a gastric diverter, characterized by comprising a shell, a release body, a pushing component and the antibacterial digestive tract catheter the shell is tubular; one end of the shell has a first opening, and the other end of the shell has a 
Lombardi teaches that the a gastric diverter (12), characterized by comprising a shell (22), a release body (20, 24), a pushing component (100; 26, 28, 30) and the antibacterial digestive tract catheter (10), wherein the shell  is tubular (Fig. 5 shows the shell 22 being tubular); one end of the shell (see end near 22b in Fig. 2) has a first opening (22b), and the other end of the shell (see at 44 in Fig. 4) has a second opening (see at 44 in Fig. 4) a to-be-released folded catheter (10) is arranged in the shell (see Fig. 1 which shows the to-be released folded catheter arranged in the body); the release body is arranged at the first opening (see Fig. 1 which shows the release body 20 arranged at the first opening 22b) and connected to one end (see at 10b in Fig. 2) of the membrane tube (10a, 10b; wherein the membrane tube is a component of the to-be-released folded catheter)  (see Fig. 2 which shows the one end 10b of the membrane tube 10 being connected to the release body 20, 24 and see Col. 17, line 38-59 “stent-holder 24 may retain the stent-valve 10”); the pushing component includes an inner tube (28), a middle tube (26) and an outer tube (30) which are arranged in a sleeved manner in sequence and is able to move relative to each other (see Fig. 4 and Col. 17, line 60- Col. 18, line 2 “a plurality of flexible tubes 26, 28, and 30…the tubes 26-30 may be nested at least one within another”); one portion (38) of the inner tube is located in the shell (see Fig. 4, which shows one portion 38 of the inner tube 28 being located within the shell 22 and see Col. 18, line 65 – Col. 19, line 30 “The second tube 28 may include a distal extension 38”) and connected to the release body (see Col. 19, line 9-11 “The distal extension 38 may support (directly or indirectly) the first sheath 20”); one end of the middle tube extends into the shell through the second opening (see Fig. 4 which shows one end of the middle tube 26 extending into the shell 22 through the second opening shown near 30 in Fig. 4), and is fixedly provided with a stopper piston (50; see Col. 21, lines 48 – 64 “The interface member 50 may be slidable (e.g., captively slidable) on one of the tubes 26, 28, 32, 38”) which is located in the shell (see Fig. 4, which shows the piston/interface member 50 located in the shell 22) and configured for abutting against the membrane tube (see Fig. 1 which shows the membrane tube 10 abutting the piston/interface member 50; note that 50 is not annotated in Fig. 1); the outer tube is located outside the shell (see Fig. 4, which shows the outer tube 30 located outside the shell 22), with one end (see at 44 in Fig. 4) fixedly connected to the second opening (see Col. 19, lines 53-64 “A third tube coupling 44 may couple the third tube 30 to the second sheath 22”); the inner tube moves axially toward an operator to disengage the release body from the shell (see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”) the inner tube and the middle tube drive the membrane tube to be (See Figs. 2-3 and see Col. 16, line 10-24 “Upon at least partial release from the sheath 20/22, the released portion of the stent valve 10 may be free to expand”, see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”, and see Col. 20, lines 15-39 “When it is desired to open the first sheath 20 by applying a pushing force through the second tube 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the gastric diverter of Cote and Attar with the gastric diverter of Lombardi such that a gastric diverter, characterized by comprising a shell, a release body, a pushing component and the antibacterial digestive tract catheter the shell is tubular; one end of the shell has a first opening, and the other end of the shell has a second opening; a to-be-released folded catheter is arranged in the shell; the release body is arranged at the first opening and connected to one end of the membrane tube, the pushing component includes an inner tube, a middle tube and an outer tube which are arranged in a sleeved manner in sequence and is able to move relative to each other; one portion of the inner tube is located in the shell and connected to the release body one end of the middle tube extends into the shell through the second opening, and is fixedly provided with a stopper piston  which is located in the shell and configured for abutting against the membrane tube; the outer tube is located outside the shell, with one end fixedly connected to the second opening; the inner tube moves axially toward an operator to disengage the release body from the shell; the inner tube and the middle tube drive the membrane tube to be separated from the shell and spread and then released at designated positions of the human intestinal tract. One of ordinary skill in the art would have been motivated to make this 
The catheter of Cote and Attar modified in view of Lombardi will hereinafter be referred to as the catheter of Cote, Attar, and Lombardi. However, Cote, Attar, nor Lombardi teach that the release body is made of a material that is digested and absorbed or dissolved by a human intestinal tract.
Nonetheless, Priplata teaches (Figs. 8-10) that the release body (202) is made of a material that is digested and absorbed or dissolved by a human intestinal tract (see [0108] “Capsules 202, 204 both comprise a biocompatible dissolvable material’…Capsule 202…is preferably constructed to surface for less than 30 minutes before dissolving in the human intestines”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the release body of the catheter of Cote, Attar, and Lombardi with a teaching of Priplata such that the release body is made of a material that is digested and absorbed or dissolved by a human intestinal tract. One of ordinary skill in the art would have been motivated to make this modification, as Priplata teaches that creating the release body from a material that is digested and absorbed or dissolved by the human intestinal tract facilitates the deployment of a bypass device (see [0108] of Priplata).
Claim 11, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote, Attar, and Bangera as applied to claims 2, 4, 6, and 8 above respectively, and in further view of Lombardi et al. (US 9,414,915; hereinafter Lombardi) and Priplata et al. (US 2013/0281909; hereinafter Priplata).
With regards to claim 11, the catheter of Cote, Attar, and Bangera teaches the claimed invention of claim 2, however, Cote is silent with regards to a gastric diverter, characterized by comprising a shell, a release body, a pushing component and the antibacterial digestive tract catheter the shell is tubular; one end of the shell has a first opening, and the other end of the shell has a second opening; a to-be-released folded catheter is arranged in the shell; the release body is arranged at the first opening and connected to one end of the membrane tube, and is made of a material that is digested and absorbed or dissolved by a human intestinal tract; the pushing component includes an inner tube, a middle tube and an outer tube which are arranged in a sleeved manner in sequence and is able to move relative to each other; one portion of the inner tube is located in the shell and connected to the release body one end of the middle tube extends into the shell through the second opening, and is fixedly provided with a stopper piston  which is located in the shell and configured for abutting against the membrane tube; the outer tube is located outside the shell, with one end fixedly connected to the second opening; the inner tube moves axially toward an operator to disengage the release body from the shell; the inner tube and the middle tube drive the membrane tube to be separated from the shell and spread and then released at designated positions of the human intestinal tract.
Lombardi teaches that the a gastric diverter (12), characterized by comprising a shell (22), a release body (20, 24), a pushing component (100; 26, 28, 30) and the antibacterial digestive tract catheter (10), wherein the shell  is tubular (Fig. 5 shows the shell 22 being tubular); one end of the shell (see end near 22b in Fig. 2) has a first opening (22b), and the other end of the shell (see at 44 in Fig. 4) has a second opening (see at 44 in Fig. 4) a to-be-released folded catheter (10) is arranged in the shell (see Fig. 1 which shows the to-be released folded catheter arranged in the body); the release body is arranged at the first opening (see Fig. 1 which shows the release body 20 arranged at the first opening 22b) and connected to one end (see at 10b in Fig. 2) of the membrane tube (10a, 10b; wherein the membrane tube is a component of the to-be-released folded catheter)  (see Fig. 2 which shows the one end 10b of the membrane tube 10 being connected to the release body 20, 24 and see Col. 17, line 38-59 “stent-holder 24 may retain the stent-valve 10”); the pushing component includes an inner tube (28), a middle tube (26) and an outer tube (30) which are arranged in a sleeved manner in sequence and is able to move relative to each other (see Fig. 4 and Col. 17, line 60- Col. 18, line 2 “a plurality of flexible tubes 26, 28, and 30…the tubes 26-30 may be nested at least one within another”); one portion (38) of the inner tube is located in the shell (see Fig. 4, which shows one portion 38 of the inner tube 28 being located within the shell 22 and see Col. 18, line 65 – Col. 19, line 30 “The second tube 28 may include a distal extension 38”) and connected to the release body (see Col. 19, line 9-11 “The distal extension 38 may support (directly or indirectly) the first sheath 20”); one end of the middle tube extends into the shell through the second opening (see Fig. 4 which shows one end of the middle tube 26 extending into the shell 22 through the second opening shown near 30 in Fig. 4), and is fixedly provided with a stopper piston (50; see Col. 21, lines 48 – 64 “The interface member 50 may be slidable (e.g., captively slidable) on one of the tubes 26, 28, 32, 38”) which is located in the shell (see Fig. 4, which shows the piston/interface member 50 located in the shell 22) and configured for abutting against the membrane tube (see Fig. 1 which shows the membrane tube 10 abutting the piston/interface member 50; note that 50 is not annotated in Fig. 1); the outer tube is located outside the shell (see Fig. 4, which shows the outer tube 30 located outside the shell 22), with one end (see at 44 in Fig. 4) fixedly connected to the second opening (see Col. 19, lines 53-64 “A third tube coupling 44 may couple the third tube 30 to the second sheath 22”); the inner tube moves axially toward an operator to disengage the release body from the shell (see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”) the inner tube and the middle tube drive the membrane tube to be separated from the shell and spread and then released at designated positions of the human intestinal tract (See Figs. 2-3 and see Col. 16, line 10-24 “Upon at least partial release from the sheath 20/22, the released portion of the stent valve 10 may be free to expand”, see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”, and see Col. 20, lines 15-39 “When it is desired to open the first sheath 20 by applying a pushing force through the second tube 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the gastric diverter of Cote, Attar, Bangera with the gastric diverter of Lombardi such that a gastric diverter, characterized by comprising a shell, a release body, a pushing component and the antibacterial digestive tract catheter the shell is tubular; one end of the shell has a first opening, and the other end of the shell has a second opening; a to-be-released folded catheter is arranged in the shell; the release body is arranged at the first opening and connected to one end of the membrane tube, the pushing component includes an inner tube, a middle tube and an outer tube which are arranged in a sleeved manner in sequence and is able to move relative to each other; one portion of the inner tube is located in the shell and connected to the release body one end of the middle tube extends into the shell through the second opening, and is fixedly provided with a stopper piston  which is located in the shell and configured for abutting against the membrane tube; the outer tube is located outside the 
The catheter of Cote, Attar, and Bangera modified in view of Lombardi will hereinafter be referred to as the catheter of Cote, Attar, Bangera and Lombardi. However, Cote, Attar, Bangera, nor Lombardi teach that the release body is made of a material that is digested and absorbed or dissolved by a human intestinal tract.
Nonetheless, Priplata teaches (Figs. 8-10) that the release body (202) is made of a material that is digested and absorbed or dissolved by a human intestinal tract (see [0108] “Capsules 202, 204 both comprise a biocompatible dissolvable material’…Capsule 202…is preferably constructed to surface for less than 30 minutes before dissolving in the human intestines”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the release body of the catheter of Cote, Attar, Bangera, and Lombardi with a teaching of Priplata such that the release body is made of a material that is digested and absorbed or dissolved by a human intestinal tract. One of ordinary skill in the art would have been motivated to make this modification, as Priplata teaches that creating the release body from a material that is digested and absorbed or dissolved by the human intestinal tract facilitates the deployment of a bypass device (see [0108] of Priplata).
With regards to claim 13, the catheter of Cote, Attar, and Bangera teaches the claimed invention of claim 4, however, Cote is silent with regards to a gastric diverter, characterized by comprising a shell, a release body, a pushing component and the antibacterial digestive tract catheter the shell is tubular; one end of the shell has a first opening, and the other end of the shell has a second opening; a to-be-released folded catheter is arranged in the shell; the release body is arranged at the first opening and connected to one end of the membrane tube, and is made of a material that is digested and absorbed or dissolved by a human intestinal tract; the pushing component includes an inner tube, a middle tube and an outer tube which are arranged in a sleeved manner in sequence and is able to move relative to each other; one portion of the inner tube is located in the shell and connected to the release body one end of the middle tube extends into the shell through the second opening, and is fixedly provided with a stopper piston  which is located in the shell and configured for abutting against the membrane tube; the outer tube is located outside the shell, with one end fixedly connected to the second opening; the inner tube moves axially toward an operator to disengage the release body from the shell; the inner tube and the middle tube drive the membrane tube to be separated from the shell and spread and then released at designated positions of the human intestinal tract.
Lombardi teaches that the a gastric diverter (12), characterized by comprising a shell (22), a release body (20, 24), a pushing component (100; 26, 28, 30) and the antibacterial digestive tract catheter (10), wherein the shell  is tubular (Fig. 5 shows the shell 22 being tubular); one end of the shell (see end near 22b in Fig. 2) has a first opening (22b), and the other end of the shell (see at 44 in Fig. 4) has a second opening (see at 44 in Fig. 4) a to-be-released folded catheter (10) is arranged in the shell (see Fig. 1 which shows the to-be released folded catheter arranged in the body); the release body is arranged at the first opening (see Fig. 1 which shows the release body 20 arranged at the first opening 22b) and connected to one end (see at 10b in Fig. 2) of the membrane tube (10a, 10b; wherein the membrane tube is a component of the to-be-released folded catheter)  (see Fig. 2 which shows the one end 10b of the membrane tube 10 being connected to the release body 20, 24 and see Col. 17, line 38-59 “stent-holder 24 may retain the stent-valve 10”); the pushing component includes an inner tube (28), a middle tube (26) and an outer tube (30) which are arranged in a sleeved manner in sequence and is able to move relative to each other (see Fig. 4 and Col. 17, line 60- Col. 18, line 2 “a plurality of flexible tubes 26, 28, and 30…the tubes 26-30 may be nested at least one within another”); one portion (38) of the inner tube is located in the shell (see Fig. 4, which shows one portion 38 of the inner tube 28 being located within the shell 22 and see Col. 18, line 65 – Col. 19, line 30 “The second tube 28 may include a distal extension 38”) and connected to the release body (see Col. 19, line 9-11 “The distal extension 38 may support (directly or indirectly) the first sheath 20”); one end of the middle tube extends into the shell through the second opening (see Fig. 4 which shows one end of the middle tube 26 extending into the shell 22 through the second opening shown near 30 in Fig. 4), and is fixedly provided with a stopper piston (50; see Col. 21, lines 48 – 64 “The interface member 50 may be slidable (e.g., captively slidable) on one of the tubes 26, 28, 32, 38”) which is located in the shell (see Fig. 4, which shows the piston/interface member 50 located in the shell 22) and configured for abutting against the membrane tube (see Fig. 1 which shows the membrane tube 10 abutting the piston/interface member 50; note that 50 is not annotated in Fig. 1); the outer tube is located outside the shell (see Fig. 4, which shows the outer tube 30 located outside the shell 22), with one end (see at 44 in Fig. 4) fixedly connected to the second opening (see Col. 19, lines 53-64 “A third tube coupling 44 may couple the third tube 30 to the second sheath 22”); the inner tube moves axially toward an operator to disengage the release body from the shell (see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”) the inner tube and the middle tube drive the membrane tube to be separated from the shell and spread and then released at designated positions of the human intestinal tract (See Figs. 2-3 and see Col. 16, line 10-24 “Upon at least partial release from the sheath 20/22, the released portion of the stent valve 10 may be free to expand”, see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”, and see Col. 20, lines 15-39 “When it is desired to open the first sheath 20 by applying a pushing force through the second tube 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the gastric diverter of Cote, Attar, Bangera with the gastric diverter of Lombardi such that a gastric diverter, characterized by comprising a shell, a release body, a pushing component and the antibacterial digestive tract catheter the shell is tubular; one end of the shell has a first opening, and the other end of the shell has a second opening; a to-be-released folded catheter is arranged in the shell; the release body is arranged at the first opening and connected to one end of the membrane tube, the pushing component includes an inner tube, a middle tube and an outer tube which are arranged in a sleeved manner in sequence and is able to move relative to each other; one portion of the inner tube is located in the shell and connected to the release body one end of the middle tube extends into the shell through the second opening, and is fixedly provided with a stopper piston  which is located in the shell and configured for abutting against the membrane tube; the outer tube is located outside the 
The catheter of Cote, Attar, and Bangera modified in view of Lombardi will hereinafter be referred to as the catheter of Cote, Attar, Bangera and Lombardi. However, Cote, Attar, Bangera, nor Lombardi teach that the release body is made of a material that is digested and absorbed or dissolved by a human intestinal tract.
Nonetheless, Priplata teaches (Figs. 8-10) that the release body (202) is made of a material that is digested and absorbed or dissolved by a human intestinal tract (see [0108] “Capsules 202, 204 both comprise a biocompatible dissolvable material’…Capsule 202…is preferably constructed to surface for less than 30 minutes before dissolving in the human intestines”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the release body of the catheter of Cote, Attar, Bangera, and Lombardi with a teaching of Priplata such that the release body is made of a material that is digested and absorbed or dissolved by a human intestinal tract. One of ordinary skill in the art would have been motivated to make this modification, as Priplata teaches that creating the release body from a material that is digested and absorbed or dissolved by the human intestinal tract facilitates the deployment of a bypass device (see [0108] of Priplata).
With regards to claim 15, the catheter of Cote, Attar, and Bangera teaches the claimed invention of claim 6, however, Cote is silent with regards to a gastric diverter, characterized by comprising a shell, a release body, a pushing component and the antibacterial digestive tract catheter the shell is tubular; one end of the shell has a first opening, and the other end of the shell has a second opening; a to-be-released folded catheter is arranged in the shell; the release body is arranged at the first opening and connected to one end of the membrane tube, and is made of a material that is digested and absorbed or dissolved by a human intestinal tract; the pushing component includes an inner tube, a middle tube and an outer tube which are arranged in a sleeved manner in sequence and is able to move relative to each other; one portion of the inner tube is located in the shell and connected to the release body one end of the middle tube extends into the shell through the second opening, and is fixedly provided with a stopper piston  which is located in the shell and configured for abutting against the membrane tube; the outer tube is located outside the shell, with one end fixedly connected to the second opening; the inner tube moves axially toward an operator to disengage the release body from the shell; the inner tube and the middle tube drive the membrane tube to be separated from the shell and spread and then released at designated positions of the human intestinal tract.
Lombardi teaches that the a gastric diverter (12), characterized by comprising a shell (22), a release body (20, 24), a pushing component (100; 26, 28, 30) and the antibacterial digestive tract catheter (10), wherein the shell  is tubular (Fig. 5 shows the shell 22 being tubular); one end of the shell (see end near 22b in Fig. 2) has a first opening (22b), and the other end of the shell (see at 44 in Fig. 4) has a second opening (see at 44 in Fig. 4 which shows the tubes 26 and 28 inserted into the other end of the shell. Therefore, there must be a second opening) a to-be-released folded catheter (10) is arranged in the shell (see Fig. 1 which shows the to-be released folded catheter arranged in the body); the release body is arranged at the first opening (see Fig. 1 which shows the release body 20 arranged at the first opening 22b) and connected to one end (see at 10b in Fig. 2) of the membrane tube (10a, 10b; wherein the membrane tube is a component of the to-be-released folded catheter)  (see Fig. 2 which shows the one end 10b of the membrane tube 10 being connected to the release body 20, 24 and see Col. 17, line 38-59 “stent-holder 24 may retain the stent-valve 10”); the pushing component includes an inner tube (28), a middle tube (26) and an outer tube (30) which are arranged in a sleeved manner in sequence and is able to move relative to each other (see Fig. 4 and Col. 17, line 60- Col. 18, line 2 “a plurality of flexible tubes 26, 28, and 30…the tubes 26-30 may be nested at least one within another”); one portion (38) of the inner tube is located in the shell (see Fig. 4, which shows one portion 38 of the inner tube 28 being located within the shell 22 and see Col. 18, line 65 – Col. 19, line 30 “The second tube 28 may include a distal extension 38”) and connected to the release body (see Col. 19, line 9-11 “The distal extension 38 may support (directly or indirectly) the first sheath 20”); one end of the middle tube extends into the shell through the second opening (see Fig. 4 which shows one end of the middle tube 26 extending into the shell 22 through the second opening shown near 30 in Fig. 4), and is fixedly provided with a stopper piston (50; see Col. 21, lines 48 – 64 “The interface member 50 may be slidable (e.g., captively slidable) on one of the tubes 26, 28, 32, 38”) which is located in the shell (see Fig. 4, which shows the piston/interface member 50 located in the shell 22) and configured for abutting against the membrane tube (see Fig. 1 which shows the membrane tube 10 abutting the piston/interface member 50; note that 50 is not annotated in Fig. 1); the outer tube is located outside the shell (see Fig. 4, which shows the outer tube 30 located outside the shell 22), with one end (see at 44 in Fig. 4) fixedly (see Col. 19, lines 53-64 “A third tube coupling 44 may couple the third tube 30 to the second sheath 22”); the inner tube moves axially toward an operator to disengage the release body from the shell (see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”) the inner tube and the middle tube drive the membrane tube to be separated from the shell and spread and then released at designated positions of the human intestinal tract (See Figs. 2-3 and see Col. 16, line 10-24 “Upon at least partial release from the sheath 20/22, the released portion of the stent valve 10 may be free to expand”, see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”, and see Col. 20, lines 15-39 “When it is desired to open the first sheath 20 by applying a pushing force through the second tube 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the gastric diverter of Cote, Attar, Bangera with the gastric diverter of Lombardi such that a gastric diverter, characterized by comprising a shell, a release body, a pushing component and the antibacterial digestive tract catheter the shell is tubular; one end of the shell has a first opening, and the other end of the shell has a second opening; a to-be-released folded catheter is arranged in the shell; the release body is arranged at the first opening and connected to one end of the membrane tube, the pushing component includes an inner tube, a middle tube and an outer tube which are arranged in a sleeved manner in sequence and is able to move relative to each other; one portion of the inner tube is located in the shell and connected to the release body one end of the middle tube extends into the shell through the second opening, and is fixedly provided with a stopper piston  which is located in the 
The catheter of Cote, Attar, and Bangera modified in view of Lombardi will hereinafter be referred to as the catheter of Cote, Attar, Bangera and Lombardi. However, Cote, Attar, Bangera, nor Lombardi teach that the release body is made of a material that is digested and absorbed or dissolved by a human intestinal tract.
Nonetheless, Priplata teaches (Figs. 8-10) that the release body (202) is made of a material that is digested and absorbed or dissolved by a human intestinal tract (see [0108] “Capsules 202, 204 both comprise a biocompatible dissolvable material’…Capsule 202…is preferably constructed to surface for less than 30 minutes before dissolving in the human intestines”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the release body of the catheter of Cote, Attar, Bangera, and Lombardi with a teaching of Priplata such that the release body is made of a material that is digested and absorbed or dissolved by a human intestinal tract. One of ordinary skill in the art would have been motivated to make this modification, as Priplata teaches that creating the 
With regards to claim 17, the catheter of Cote, Attar, and Bangera teaches the claimed invention of claim 8, however, Cote is silent with regards to a gastric diverter, characterized by comprising a shell, a release body, a pushing component and the antibacterial digestive tract catheter the shell is tubular; one end of the shell has a first opening, and the other end of the shell has a second opening; a to-be-released folded catheter is arranged in the shell; the release body is arranged at the first opening and connected to one end of the membrane tube, and is made of a material that is digested and absorbed or dissolved by a human intestinal tract; the pushing component includes an inner tube, a middle tube and an outer tube which are arranged in a sleeved manner in sequence and is able to move relative to each other; one portion of the inner tube is located in the shell and connected to the release body one end of the middle tube extends into the shell through the second opening, and is fixedly provided with a stopper piston  which is located in the shell and configured for abutting against the membrane tube; the outer tube is located outside the shell, with one end fixedly connected to the second opening; the inner tube moves axially toward an operator to disengage the release body from the shell; the inner tube and the middle tube drive the membrane tube to be separated from the shell and spread and then released at designated positions of the human intestinal tract.
Lombardi teaches that the a gastric diverter (12), characterized by comprising a shell (22), a release body (20, 24), a pushing component (100; 26, 28, 30) and the antibacterial digestive tract catheter (10), wherein the shell  is tubular (Fig. 5 shows the shell 22 being tubular); one end of the shell (see end near 22b in Fig. 2) has a first opening (22b), and the other end of the shell (see at 44 in Fig. 4) has a second opening (see at 44 in Fig. 4) a to-be-(10) is arranged in the shell (see Fig. 1 which shows the to-be released folded catheter arranged in the body); the release body is arranged at the first opening (see Fig. 1 which shows the release body 20 arranged at the first opening 22b) and connected to one end (see at 10b in Fig. 2) of the membrane tube (10a, 10b; wherein the membrane tube is a component of the to-be-released folded catheter)  (see Fig. 2 which shows the one end 10b of the membrane tube 10 being connected to the release body 20, 24 and see Col. 17, line 38-59 “stent-holder 24 may retain the stent-valve 10”); the pushing component includes an inner tube (28), a middle tube (26) and an outer tube (30) which are arranged in a sleeved manner in sequence and is able to move relative to each other (see Fig. 4 and Col. 17, line 60- Col. 18, line 2 “a plurality of flexible tubes 26, 28, and 30…the tubes 26-30 may be nested at least one within another”); one portion (38) of the inner tube is located in the shell (see Fig. 4, which shows one portion 38 of the inner tube 28 being located within the shell 22 and see Col. 18, line 65 – Col. 19, line 30 “The second tube 28 may include a distal extension 38”) and connected to the release body (see Col. 19, line 9-11 “The distal extension 38 may support (directly or indirectly) the first sheath 20”); one end of the middle tube extends into the shell through the second opening (see Fig. 4 which shows one end of the middle tube 26 extending into the shell 22 through the second opening shown near 30 in Fig. 4), and is fixedly provided with a stopper piston (50; see Col. 21, lines 48 – 64 “The interface member 50 may be slidable (e.g., captively slidable) on one of the tubes 26, 28, 32, 38”) which is located in the shell (see Fig. 4, which shows the piston/interface member 50 located in the shell 22) and configured for abutting against the membrane tube (see Fig. 1 which shows the membrane tube 10 abutting the piston/interface member 50; note that 50 is not annotated in Fig. 1); the outer tube is located outside the shell (see Fig. 4, which shows the outer tube 30 located outside the shell 22), with one end (see at 44 in Fig. 4) fixedly connected to the second opening (see Col. 19, lines 53-64 “A third tube coupling 44 may couple the third tube 30 to the second sheath 22”); the inner tube moves axially toward an operator to disengage the release body from the shell (see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”) the inner tube and the middle tube drive the membrane tube to be separated from the shell and spread and then released at designated positions of the human intestinal tract (See Figs. 2-3 and see Col. 16, line 10-24 “Upon at least partial release from the sheath 20/22, the released portion of the stent valve 10 may be free to expand”, see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”, and see Col. 20, lines 15-39 “When it is desired to open the first sheath 20 by applying a pushing force through the second tube 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the gastric diverter of Cote, Attar, Bangera with the gastric diverter of Lombardi such that a gastric diverter, characterized by comprising a shell, a release body, a pushing component and the antibacterial digestive tract catheter the shell is tubular; one end of the shell has a first opening, and the other end of the shell has a second opening; a to-be-released folded catheter is arranged in the shell; the release body is arranged at the first opening and connected to one end of the membrane tube, the pushing component includes an inner tube, a middle tube and an outer tube which are arranged in a sleeved manner in sequence and is able to move relative to each other; one portion of the inner tube is located in the shell and connected to the release body one end of the middle tube extends into the shell 
The catheter of Cote, Attar, and Bangera modified in view of Lombardi will hereinafter be referred to as the catheter of Cote, Attar, Bangera and Lombardi. However, Cote, Attar, Bangera, nor Lombardi teach that the release body is made of a material that is digested and absorbed or dissolved by a human intestinal tract.
Nonetheless, Priplata teaches (Figs. 8-10) that the release body (202) is made of a material that is digested and absorbed or dissolved by a human intestinal tract (see [0108] “Capsules 202, 204 both comprise a biocompatible dissolvable material’…Capsule 202…is preferably constructed to surface for less than 30 minutes before dissolving in the human intestines”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the release body of the catheter of Cote, Attar, Bangera, and Lombardi with a teaching of Priplata such that the release body is made of a material that is digested and absorbed or dissolved by a human intestinal tract. One of ordinary skill in the art would have been motivated to make this modification, as Priplata teaches that creating the .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote, Attar, and Nishtala as applied to claim 3 above, and in further view of Lombardi et al. (US 9,414,915; hereinafter Lombardi) and Priplata et al. (US 2013/0281909; hereinafter Priplata).
With regards to claim 12, the catheter of Cote, Attar, and Nishtala teaches the claimed invention of claim 3, however, Cote is silent with regards to a gastric diverter, characterized by comprising a shell, a release body, a pushing component and the antibacterial digestive tract catheter the shell is tubular; one end of the shell has a first opening, and the other end of the shell has a second opening; a to-be-released folded catheter is arranged in the shell; the release body is arranged at the first opening and connected to one end of the membrane tube, and is made of a material that is digested and absorbed or dissolved by a human intestinal tract; the pushing component includes an inner tube, a middle tube and an outer tube which are arranged in a sleeved manner in sequence and is able to move relative to each other; one portion of the inner tube is located in the shell and connected to the release body one end of the middle tube extends into the shell through the second opening, and is fixedly provided with a stopper piston  which is located in the shell and configured for abutting against the membrane tube; the outer tube is located outside the shell, with one end fixedly connected to the second opening; the inner tube moves axially toward an operator to disengage the release body from the shell; the inner tube and the middle tube drive the membrane tube to be separated from the shell and spread and then released at designated positions of the human intestinal tract.
(12), characterized by comprising a shell (22), a release body (20, 24), a pushing component (100; 26, 28, 30) and the antibacterial digestive tract catheter (10), wherein the shell  is tubular (Fig. 5 shows the shell 22 being tubular); one end of the shell (see end near 22b in Fig. 2) has a first opening (22b), and the other end of the shell (see at 44 in Fig. 4) has a second opening (see at 44 in Fig. 4) a to-be-released folded catheter (10) is arranged in the shell (see Fig. 1 which shows the to-be released folded catheter arranged in the body); the release body is arranged at the first opening (see Fig. 1 which shows the release body 20 arranged at the first opening 22b) and connected to one end (see at 10b in Fig. 2) of the membrane tube (10a, 10b; wherein the membrane tube is a component of the to-be-released folded catheter)  (see Fig. 2 which shows the one end 10b of the membrane tube 10 being connected to the release body 20, 24 and see Col. 17, line 38-59 “stent-holder 24 may retain the stent-valve 10”); the pushing component includes an inner tube (28), a middle tube (26) and an outer tube (30) which are arranged in a sleeved manner in sequence and is able to move relative to each other (see Fig. 4 and Col. 17, line 60- Col. 18, line 2 “a plurality of flexible tubes 26, 28, and 30…the tubes 26-30 may be nested at least one within another”); one portion (38) of the inner tube is located in the shell (see Fig. 4, which shows one portion 38 of the inner tube 28 being located within the shell 22 and see Col. 18, line 65 – Col. 19, line 30 “The second tube 28 may include a distal extension 38”) and connected to the release body (see Col. 19, line 9-11 “The distal extension 38 may support (directly or indirectly) the first sheath 20”); one end of the middle tube extends into the shell through the second opening (see Fig. 4 which shows one end of the middle tube 26 extending into the shell 22 through the second opening shown near 30 in Fig. 4), and is fixedly provided with a stopper piston (50; see Col. 21, lines 48 – 64 “The interface member 50 may be slidable (e.g., captively slidable) on one of the tubes 26, 28, 32, 38”) which is located in the shell (see Fig. 4, which shows the piston/interface member 50 located in the shell 22) and configured for abutting against the membrane tube (see Fig. 1 which shows the membrane tube 10 abutting the piston/interface member 50; note that 50 is not annotated in Fig. 1); the outer tube is located outside the shell (see Fig. 4, which shows the outer tube 30 located outside the shell 22), with one end (see at 44 in Fig. 4) fixedly connected to the second opening (see Col. 19, lines 53-64 “A third tube coupling 44 may couple the third tube 30 to the second sheath 22”); the inner tube moves axially toward an operator to disengage the release body from the shell (see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”) the inner tube and the middle tube drive the membrane tube to be separated from the shell and spread and then released at designated positions of the human intestinal tract (See Figs. 2-3 and see Col. 16, line 10-24 “Upon at least partial release from the sheath 20/22, the released portion of the stent valve 10 may be free to expand”, see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”, and see Col. 20, lines 15-39 “When it is desired to open the first sheath 20 by applying a pushing force through the second tube 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the gastric diverter of Cote, Attar, Nishtala with the gastric diverter of Lombardi such that a gastric diverter, characterized by comprising a shell, a release body, a pushing component and the antibacterial digestive tract catheter the shell is tubular; one end of the shell has a first opening, and the other end of the shell has a second 
The catheter of Cote, Attar, and Nishtala modified in view of Lombardi will hereinafter be referred to as the catheter of Cote, Attar, Nishtala and Lombardi. However, Cote, Attar, Nishtala, nor Lombardi teach that the release body is made of a material that is digested and absorbed or dissolved by a human intestinal tract.
Nonetheless, Priplata teaches (Figs. 8-10) that the release body (202) is made of a material that is digested and absorbed or dissolved by a human intestinal tract (see [0108] “Capsules 202, 204 both comprise a biocompatible dissolvable material’…Capsule 202…is preferably constructed to surface for less than 30 minutes before dissolving in the human intestines”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783